     Case 3:19-cv-01057-B Document 41 Filed 04/29/20             Page 1 of 4 PageID 344




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

HARRISON COMPANY LLC,                            §
                                                 §
                  Plaintiff,                     §
                                                 §
v.                                               § CIVIL ACTION NO. 3:19-CV-1057-B
                                                 §
A-Z WHOLESALERS INC. and                         §
BARKAT G. ALI,                                   §
                                                 §
                  Defendants.                    §


      AGREED MOTION FOR LEAVE TO EXTEND DEADLINES AND MODIFY
                        SCHEDULING ORDER


        Plaintiff Harrison Company LLC (“Plaintiff”), and Defendants A-Z Wholesalers Inc. and

Barkat G. Ali (collectively, “Defendants”), file this Agreed Motion for Leave to Extend

Deadlines and Modify Scheduling Order (Doc. 9), pursuant to this Court’s Specific Requirement

I.E, and state:

        1.        To accommodate and adapt to the limitations resulting from the COVID-19

pandemic, the parties agree, and respectfully move the Court, to amend certain deadlines in this

case as follows:

                  a.      Completion of Discovery:   By July 17, 2020, all discovery shall be

        completed;


                  b.      Dispositive Motions:   By August 14, 2020, all motions that would

        dispose of all or any part of this case (including motion for summary judgment) shall be

        filed; and




AGREED MOTION FOR LEAVE TO EXTEND DEADLINES AND MODIFY SCHEDULING ORDER                   Page 1
    Case 3:19-cv-01057-B Document 41 Filed 04/29/20                            Page 2 of 4 PageID 345



                  c.       Pretrial Disclosures and Objections:                Unless otherwise directed by

         order, the parties must make the disclosures required by Rule 26(a)(3)(A)(i)-(iii) by

         August 21, 2020. Within 7 days thereafter (August 28, 2020), a party must serve and

         file a list disclosing any objections, together with the supporting grounds, to: (1) the use

         under Rule 32(a) of a deposition designated by another party under Rule 26(a)(3)(A)(iii);

         and (3) the use of any witnesses (except for expert objections) identified under Rule

         26(a)(3)(A)(i),1 if any. Objections not so disclosed, other than objections under Rule 402

         and 403 of the Federal Rules of Evidence, are waived unless excused by the Court for

         good cause. Responses to objections, is any, should be filed within 7 days of the date of

         the filing of the objections (September 4, 2020).


         2.       These extensions are necessary because of the delays caused by COVID-19. With

attorneys and their clients working remotely, document productions are taking additional time.

Also, depositions must be rescheduled, and witness availability is uncertain. Although additional

extensions may be necessary if the current situation persists, none of these requested extensions

will affect the Court’s current pretrial or trial settings.


         WHEREFORE, Plaintiff and Defendants respectfully request that this Court enter an Order

extending the above deadlines in the Scheduling Order (Doc. 9), consistent with this Motion.




1
  Requiring parties to file objections to witnesses disclosed under Rule 26(a)(3)(A)(i) is a modification of the
requirements of Rule 26(a)(3)(B), which requires only that the parties file objections to deposition designations and
exhibits.


AGREED MOTION FOR LEAVE TO EXTEND DEADLINES AND MODIFY SCHEDULING ORDER                                       Page 2
   Case 3:19-cv-01057-B Document 41 Filed 04/29/20           Page 3 of 4 PageID 346



                                                Respectfully submitted,

                                                /s/ Joseph A. Unis, Jr.
                                                David L. Swanson
                                                  State Bar No. 19554525
                                                  dswanson@lockelord.com
                                                Joseph A. Unis, Jr.
                                                  State Bar No. 24075625
                                                  junis@lockelord.com
                                                Anna K. Finger
                                                  State Bar No. 24105860
                                                  anna.k.finger@lockelord.com
                                                LOCKE LORD LLP
                                                2200 Ross Avenue, Suite 2800
                                                Dallas, Texas 75201-6776
                                                T: 214-740-8000
                                                F: 214-740-8800

                                                ATTORNEYS FOR PLAINTIFF
                                                HARRISON COMPANY, L.L.C.

                                                /s/ Guy H. Holman            ____________
                                                Joyce W. Lindauer
                                                  State Bar No. 21555700
                                                  joyce@joycelindauer.com
                                                Jeffery M. Veteto
                                                  State Bar No. 24098548
                                                  jeffery@joycelindauer.com
                                                Guy Harvey Holman
                                                  State Bar No. 24095171
                                                  guy@joycelindauer.com
                                                JOYCE W. LINDAUER ATTORNEY,
                                                PLLC
                                                12720 Hillcrest Road, Suite 625
                                                Dallas, Texas 75230
                                                T: (972) 503-4033
                                                F: (972) 503-4034

                                                ATTORNEYS FOR DEFENDANTS




AGREED MOTION FOR LEAVE TO EXTEND DEADLINES AND MODIFY SCHEDULING ORDER            Page 3
   Case 3:19-cv-01057-B Document 41 Filed 04/29/20              Page 4 of 4 PageID 347




                               CERTIFICATE OF SERVICE

      I certify that on April 29, 2020, I served this document on all counsel of record via the
ECF system and/or email.


                                                   /s/ Anna K. Finger
                                                   Counsel for Plaintiff




AGREED MOTION FOR LEAVE TO EXTEND DEADLINES AND MODIFY SCHEDULING ORDER                  Page 4
